Name: Commission Regulation (EC) No 1241/2002 of 10 July 2002 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the "Register of protected designations of origin and protected geographical indications" provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (Gailtaler Speck, Morbier, Queso Palmero or Queso de la Palma, Thrapsano extra virgin olive oil, TurrÃ ³n de Agramunt or TorrÃ ³ d'Agramunt)
 Type: Regulation
 Subject Matter: foodstuff;  agricultural structures and production;  processed agricultural produce;  consumption
 Date Published: nan

 Avis juridique important|32002R1241Commission Regulation (EC) No 1241/2002 of 10 July 2002 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the "Register of protected designations of origin and protected geographical indications" provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (Gailtaler Speck, Morbier, Queso Palmero or Queso de la Palma, Thrapsano extra virgin olive oil, TurrÃ ³n de Agramunt or TorrÃ ³ d'Agramunt) Official Journal L 181 , 11/07/2002 P. 0004 - 0005Commission Regulation (EC) No 1241/2002of 10 July 2002supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the "Register of protected designations of origin and protected geographical indications" provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (Gailtaler Speck, Morbier, Queso Palmero or Queso de la Palma, Thrapsano extra virgin olive oil, TurrÃ ³n de Agramunt or TorrÃ ³ d'Agramunt)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs(1), as last amended by Commission Regulation (EC) No 2796/2000(2), and in particular Article 6(3) and (4) thereof,Whereas:(1) Under Article 5 of Regulation (EEC) No 2081/92, Spain has sent the Commission two applications for registration of the name "Queso Palmero or Queso de la Palma" as a designation of origin and of the name "TurrÃ ³n de Agramunt or TorrÃ ³ d'Agramunt" as a geographical indication, France has sent the Commission an application for registration of the name "Morbier" as a designation of origin, Austria has sent the Commission an application for registration of the name "Gailtaler Speck" as a geographical indication and Greece has sent the Commission an application for registration of the name "Thrapsano extra virgin olive oil" as a designation of origin.(2) In accordance with Article 6(1) of that Regulation, the applications have been found to meet all the requirements laid down therein and in particular to contain all the information required in accordance with Article 4 thereof.(3) No statements of objection have been received by the Commission under Article 7 of that Regulation in respect of the names given in the Annex to this Regulation following their publication in the Official Journal of the European Communities(3).(4) The names should therefore be entered in the "Register of protected designations of origin and protected geographical indications" and hence be protected throughout the Community as protected designations of origin or protected geographical indications.(5) The Annex to this Regulation supplements the Annex to Commission Regulation (EC) No 2400/96(4), as last amended by Regulation (EC) No 1097/2002(5),HAS ADOPTED THIS REGULATION:Article 1The names in the Annex hereto are added to the Annex to Regulation (EC) No 2400/96 and entered as protected designations of origin (PDO) or protected geographical indications (PGI) in the "Register of protected designations of origin and protected geographical indications" provided for in Article 6(3) of Regulation (EEC) No 2081/92.Article 2This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 July 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 208, 24.7.1992, p. 1.(2) OJ L 324, 21.12.2000, p. 26.(3) OJ C 327, 22.11.2001, p. 11 (Gailtaler Speck).OJ C 319, 14.11.2001, p. 3 (TurrÃ ³n de Agramunt or TorrÃ ³ d'Agramunt).OJ C 319, 14.11.2001, p. 7 (Queso Palmero or Queso de la Palma).OJ C 270, 25.9.2001, p. 4 (Morbier).OJ C 241, 29.8.2001, p. 12 (Thrapsano extra virgin olive oil).(4) OJ L 327, 18.12.1996, p. 11.(5) OJ L 166, 25.6.2002, p. 8.ANNEXPRODUCTS LISTED IN ANNEX I TO THE EC TREATY, INTENDED FOR HUMAN CONSUMPTIONMeat productsAUSTRIAGailtaler Speck (PGI)CheeseFRANCEMorbier (PDO)SPAINQueso Palmero or Queso de la Palma (PDO)Oils and fatsGREECEThrapsano extra virgin olive oil (PDO)FOODSTUFFS REFERRED TO IN ANNEX I TO REGULATION (EEC) No 2081/92Bread, pastry, cakes, confectionery, biscuits and other baker's waresSPAINTurrÃ ³n de Agramunt or TorrÃ ³ d'Agramunt (PGI)